COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       MEMORANDUM ORDER RECALLING MANDATE

Appellate case name:      Johanna Dabbs v. Vincent Calderon

Appellate case number:    01-14-00598-CV

Trial court case number: 2011-76748

Trial court:              333rd District Court of Harris County


       On May 20, 2016, mandate in the above-referenced cause issued. On May 25, 2016,
Vincent Calderon filed a motion for judgment nunc pro tunc, complaining of a clerical error in
the judgment to enforce the judgment against Dabbs’s surety on her supersedeas bond and for
any costs taxed against Dabbs. No response was filed. On July 28, 2016, the Court recalled its
May 20, 2016 mandate, and on August 25, 2016, the Court issued a corrected judgment and
mandate.

        On September 22, 2016, Calderon filed an emergency motion for clarification of the
August 25, 2016 mandate. Calderon contends that the mandate should state that Dabbs’s surety,
Western Surety Company, is jointly and severally liable with Dabbs for the entire amount of the
trial court’s judgment, rather than the face amount of the bond, $30,000. Western Surety filed a
response in opposition to the motion, arguing that the Court should deny the motion or,
alternatively, clarify the mandate to state that Western Surety is jointly and severally liable with
Dabbs only for the amount of the bond.

        After due consideration, the Court is of the opinion that there was a clerical error in the
August 25, 2016 judgment and mandate of the Court in this cause, specifically, that the Court did
not state that Western Surety’s joint and several liability is limited to the amount of the bond.

       The Court denies Calderon’s September 22, 2016 motion and orders the Clerk of this
Court to recall the mandate issued in this case on August 25, 2016. It is further ordered that the
Clerk of this Court instruct the clerk of the court below immediately to return the recalled
mandate to the Clerk of this Court. Execution on this Court’s judgment may not commence until
the Clerk of this Court issues a new mandate. See TEX. R. APP. P. 18.7.

       It is so ORDERED.
Judge’s signature: /s/ Harvey Brown
                   X Acting individually    Acting for the Court


Date: October 4, 2016